Amendment No. 14
To
Fifth Amended And Restated Revolving Loan And Letter Of Credit Agreement

This Amendment No. 14 (this “Amendment”) is entered into as of February 15,
2008, by and among the two entities included among the Borrower as listed on
Exhibit A attached hereto (individually, and collectively, jointly and
severally, the “Borrower”); the several entities included among the Guarantors
as listed on Exhibit A attached hereto (each, individually, a “Guarantor,” and
collectively, jointly and severally, the “Guarantors”); the several entities
constituting the Majority Banks included among the Banks as listed on Exhibit A
attached hereto (each, individually, a “Bank” and collectively, but not jointly,
the “Banks”); and Bank of America, N.A. (“Bank of America”), as agent for the
Banks (in such capacity, the “Agent”).

RECITALS

Reference is made to the following facts that constitute the background of this
Amendment:



  A.   The parties hereto have entered into that certain Fifth Amended and
Restated Revolving Loan and Letter of Credit Agreement dated as of November 4,
2005 (as amended and/or restated from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed to them in the Loan Agreement.



  B.   In the absence of the waiver set forth below, it is expected that the
Borrower and the Guarantors will not be in compliance with certain covenants
under the Loan Agreement as a result of the Borrower’s and Guarantors’ failure
to deliver by the close of business on the date hereof the “MuniMae Year-End
Financial Statements” under (and as that term is defined in) Amendment No. 12 to
the Loan Agreement dated November 1, 2007 (“Amendment No. 12”).



  C.   In light of the foregoing, the Borrower and the Guarantors have requested
a waiver with respect to such covenants and a modification of the financial
reporting requirements and financial covenants of the Loan Agreement.



  D.   The Banks and the Agent are willing to grant such request solely in
connection with an orderly termination of the facility evidenced by the Loan
Agreement.



  E.   The Borrower and the Guarantors have further requested that, in
connection with such termination, several additional changes be made to the Loan
Agreement.



  F.   The Banks and the Agent are willing to agree to such additional changes
upon the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties agree as follows:

Section 1. Waiver of Event of Default and Modification of Reporting and
Financial Covenants. The Agent and the Banks agree (a) that the Credit Documents
are hereby amended by deleting (i) the financial reporting requirements set
forth in Sections 5.6.1, 5.6.2, and 5.6.3 of the Loan Agreement and
Sections 5.1, 5.2 and 5.3 of Schedule 1 to the MuniMae Guaranty, and (ii) the
financial covenants, and compliance with any covenant predicated on such
financial reporting or calculation of such financial covenants provided in
Section 5.30 of the Loan Agreement and Section 20 of Schedule 1 of the MuniMae
Guaranty and (b) to hereby waive any Defaults or Events of Default which may
have arisen due to non-compliance with any of the foregoing.

Section 2. Amendment of Maturity Date and Extension Term.

(a) Maturity Date. The definition “Maturity Date” in Section 1.1 of Loan
Agreement is hereby amended by replacing “May 1, 2008” with “March 5, 2008”. The
Loan Agreement is hereby further amended by deleting Section 2.12 thereof.

(b) First Extension Term. The Borrower may extend the Maturity Date to June 30,
2008, provided that (i) on or before March 5, 2008, the Borrower pays a
commitment fee of $39,062.50 to the Agent for the ratable benefit of the Banks;
(ii) from the date hereof through and including March 5, 2008, there is
outstanding no Default or Event of Default (after incorporating the terms of
this Amendment), and (iii) on or before March 5, 2008, as additional security
for the Obligations, the Borrower and the Guarantors shall cause an irrevocable
standby letter of credit to be issued to the Agent, for the ratable benefit of
the Banks, by an issuer, and upon terms and conditions, satisfactory to the
Agent and the Banks, in the stated face amount of $14,000,000.00 (the
“Additional Letter of Credit”). The Agent, for and on behalf of the Banks,
agrees that it will not present a sight draft under the Additional Letter of
Credit unless an Event of Default has occurred and is continuing. Without
limiting the foregoing, the Additional Letter of Credit shall have a stated
expiration date no earlier than October 30, 2008. For the avoidance of doubt,
the Additional Letter of Credit shall be in addition to the “Collateral Letter
of Credit” as defined in, and as provided to the Agent pursuant to, Amendment
No. 12. The Agent and the Banks acknowledge that the following pension funds
shall be acceptable issuers of the Additional Letter of Credit: Wayne County
Employees’ Retirement System, The General Retirement System of the City of
Detroit, and Police and Fire Retirement System of the City of Detroit. It shall
constitute an Event of Default under the Loan Agreement, with respect to which
no cure period shall be applicable, in the event that the issuer of the
Collateral Letter of Credit (as such term is defined in Amendment No. 12) or the
Additional Letter of Credit fails to have a Standard & Poors credit rating of at
least A-.

(c) Second Extension Term In the event that the Maturity Date has been extended
to June 30, 2008, pursuant to Section 2(b) of this Amendment, the Borrower may
further extend the Maturity Date to September 30, 2008 provided that (i) from
the date hereof through and including June 30, 2008 there is outstanding no
Default or Event of Default (after incorporating the terms of this Amendment),
(ii) prior to June 30, 2008 the aggregate capital contributions obligations of
the Borrower, and without duplication, the MTEs, to Property Partnerships other
than Corporate Property Partnerships (as defined in Section 5(c) below) are
permanently reduced to less than $153,800,000.00, (iii) prior to June 30, 2008
the Borrower and Guarantors shall have provided to the Agent restated, audited
financial statements for MuniMae for the fiscal year ending December 31, 2006,
which shall include the restated, audited financial results for the fiscal years
ending December 31, 2004 and December 31, 2005, and (iv) prior to June 30, 2008
the Borrower has paid the Agent for the ratable benefit of the Banks an
extension fee equal to $70,687.50.

Section 3. Maximum Amount.

(a) Maximum Amount. The definition of “Maximum Amount” in Section 1.1 of the
Loan Agreement is hereby amended and restated to read as follows:

         
Date:
  Maximum Amount:
 
       
Through March 5, 2008
  $ 70,000,000  
 
       
March 5, 2008 (if the facility is not extended)
  $0; (Maturity Date)
 
       
From March 6, 2008 through March 30, 2008 (if the
facility is extended)
 
$70,000,000
 
       
From March 31, 2008 through April 29, 2008 (if the
facility is extended)
 
$60,000,000
 
       
From April 30, 2008 through May 30, 2008 (if the facility
is extended)
 
$50,000,000
 
       
From May 31, 2008 through June 29, 2008 (if the facility
is extended)
 
$40,000,000
 
       
At June 30, 2008 (if facility not further extended)
  $0; (Maturity Date)
 
       
From June 30, 2008 through July 30, 2008 (if the facility
is further extended)
 
$35,000,000
 
       
From July 31, 2008 through August 30, 2008 (if the
facility is further extended)
 
$35,000,000
 
       
From August 31, 2008 through September 29, 2008 (if the
facility is further extended)
 
$35,000,000
 
       
September 30, 2008 (if the facility is extended)
  $0; (Maturity Date)
 
       

(b) In no event shall additional Revolving Loans be made under the Loan
Agreement in excess of $5,000,000 unless the Maturity Date is extended pursuant
to Section 2(b) of this Amendment.

Section 4. Interest on Revolving Loans.

(a) LIBOR Margin. The “LIBOR Margin” in Section V of Schedule A to the Loan
Agreement is hereby amended by replacing “1.85%” with “3.00%”.

(b) Prime Rate. The definition of “Prime Rate” in Section 1.1 of the Loan
Agreement shall be amended and restated in its entirety to read as follows:

“’Prime Rate’ means the variable per annum rate of interest so designated from
time to time by the Agent as its ‘prime’ rate, changing when and as such changes
are so announced without notice or demand of any kind plus three percentage
points per annum. The ‘prime’ rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer.”

5. Additional Collateral.

(a) Cash Collateral. Simultaneously with the execution and delivery of this
Amendment, the Borrower shall deliver to the Agent, to be held as additional
Collateral for the Obligations for the ratable benefit of the Banks, $5,000,000
in immediately available funds (the “Cash Collateral”). The Agent will return
any portion of the Cash Collateral that has not been applied to the Obligations
during the existence of an Event of Default to the Borrower solely upon the
delivery to the Agent of the Additional Letter of Credit and the extension of
the Maturity Date to June 30, 2008, in compliance with the terms of Section 2(b)
of this Amendment.

(b) Corporate Property Partnerships. With respect to any Property Partnership in
which the Borrower or any Affiliate of MuniMae has made investments (either
directly or indirectly) without using Revolving Loans (each a “Corporate
Property Partnership”), the Borrower and the Guarantors hereby agree, prior to
March 3, 2008, to take all action required by the Agent and the Banks, in their
discretion, to (i) grant to the Agent, for the ratable benefit of the Banks, a
first priority perfected security interest in all (A) equity held in any Middle
Tier Entity holding investment limited partnership interests or investor member
interests in such Corporate Property Partnerships, and (B) investment limited
partnership interests or investor member interests in such Corporate Property
Partnerships. The Borrower and the Guarantors hereby represent and warrant to
the Agent and the Banks that set forth on Exhibit B Attached hereto is a list of
all Corporate Property Partnerships. In the event that the Maturity Date is
extended to June 30, 2008 pursuant to Section 2(b) of this Amendment, upon
written request of the Borrower the Agent will release its lien on any
particular Corporate Property Partnership which is (y) being sold to or financed
with any other third party not Affiliated with the Borrower or the Guarantors,
or (z) being transferred to an Affiliate of the Borrower or the Guarantors in
connection with the syndication of such Corporate Property Partnership.

Section 6. Placed in Service. Notwithstanding anything in the Loan Agreement to
the contrary, the Borrower and the Guarantors hereby covenant and agree that the
principal amount of all Revolving Loans, the proceeds of which have been used to
fund Capital Contributions or Direct Investments to a particular Property
Partnership, and all accrued interest thereon and any other Obligations relating
thereto, shall be due and payable in full prior to such time as such Property
Partnership is “placed in service” (as such phrase is used in the Code) for
purposes of permitting LIHTCs to be taken under the Code with respect to such
Property Partnership.

Section 7. New Property Partnerships. Notwithstanding anything in the Loan
Agreement to the contrary, from the date hereof until March 31, 2008, no
Revolving Loans shall be permitted to be borrowed in order to make Capital
Contributions or Direct Investments to any Property Partnership that has not
received Capital Contributions or Direct Investments funded in part by Revolving
Loans prior to the date hereof. From and after April 1, 2008, the Banks may make
Revolving Loans to the Borrower, the proceeds of which will be used by the
Borrower to make Capital Contributions or Direct Investments to a Property
Partnership that has not previously received Capital Contributions or Direct
Investments funded in part by Revolving Loans (each a “New Property
Partnership”), upon the satisfaction of the following requirements:

(a) The Agent and each Bank must approve such New Property Partnership in its
respective unrestricted discretion;

(b) The Borrower shall provide evidence satisfactory to the Agent indicating
that (i) there will be sufficient availability of Revolving Loans under the
Agreement to fund all Capital Contributions or Direct Investments required to be
funded to such New Property Partnership prior to the Maturity Date, and (ii) MMA
and its Affiliates will have sufficient liquidity to provide the Co-Funding
Amounts required to be provided in connection with such Revolving Loans;

(c) The Co-Funding Amount required to be provided in connection with any
Revolving Loans used to fund any Capital Contribution or Direct Investment to a
New Property Partnership shall equal 20% of the aggregate Capital Contribution
or Direct Investment required in each such New Property Partnership.

(d) In addition to the Co-Funding Amount required to be provided in connection
with the first Revolving Loan made to fund a Capital Contribution or Direct
Investment to a New Property Partnership, the Borrower shall provide a letter of
credit for the benefit of the Agent, in form and substance, and from an issuer
acceptable to the Agent, in a stated face amount equal to 20% of all Capital
Contributions or Direct Investments required to be made with respect to such New
Property Partnership under such New Property Partnership’s limited partnership
agreement.

(e) Full investment reports, and such other information as the Agent may request
shall be provided for each New Property Partnership prior to and/or after any
Revolving Loans are made to fund Capital Contributions or Direct Investments to
such New Property Partnership.

(f) All other preconditions for making Revolving Loans to fund Capital
Contributions or Direct Investments under the Loan Agreement must be completed
as provided in the Loan Agreement.

Section 8. Additional Reporting.

(a) Internal Funding Model. By the first and fifteenth day of each calendar
month following the date hereof (or the immediately preceding Business Day if
any such day is not a Business Day), the Borrower and the Guarantors shall
provide to the Agent MMA’s internal funding model, which shall set forth the
then current amount of cash or cash equivalents, outstanding Indebtedness under
any lines of credit, and available credit under those lines of credit, in each
case for MuniMae and its Subsidiaries on a consolidated basis for the week
ending the previous Friday (the “Internal Funding Model”). MuniMae’s chief
operating officer shall certify to the Agent that each Internal Funding Model is
true, complete and accurate, except that, to the extent that the Internal
Funding Model provides projections, MuniMae’s chief operating officer’s
certification shall only certify that such projections are based on reasonable
assumptions. The form of the Internal Funding Model shall be provided to, and
must be in form and substance satisfactory to, the Agent and the Banks, by no
later than the date hereof.

(b) Other Indebtedness. The Borrower and the Guarantors hereby represent and
warrant that all material credit facilities, material letter of credit
facilities and other material Indebtedness of the Borrower and the Guarantors is
described on the Disclosure Schedule attached hereto as Exhibit C (collectively,
the “Material Credit Sources”). The Borrower and the Guarantors hereby covenant
and agree that by no later than March 15, 2008, MuniMae shall provide to the
Agent (i) evidence satisfactory to the Agent and each of the Banks that all of
Material Credit Sources are in full force and effect with no event of default
thereunder (and that no event or circumstance has occurred or exists which, with
the giving of notice, the passage of time or both, would constitute an event of
default thereunder), and (ii) information regarding the amount available to MMA
and its Affiliates to be borrowed under each Material Credit Source. MuniMae
shall provide the Agent and the Banks copies of all waivers or modification
agreements in effect with respect to any such Material Credit Source
simultaneously with the delivery of such evidence and immediately upon any
subsequent execution and delivery thereof.

Section 9. Fees. The Borrower shall pay to the Agent, simultaneously with the
execution and delivery of this Amendment, for the pro rata benefit of the Banks
based on their respective Commitment Percentages, a waiver fee of $150,000.00
(the “Waiver Fee”).

Section 10. Representations and Warranties. The Borrower and Guarantors, jointly
and severally, represent and warrant to the Banks as of the effective date of
this Amendment that, assuming the due execution and delivery of this Amendment:
(a) no Default or Event of Default is in existence, from and after, or will
result from, the execution and delivery of this Amendment or the consummation of
any transactions contemplated hereby; (b) each of the representations and
warranties of the Borrower and the Guarantors in the Loan Agreement and the
other Credit Documents, as updated through the date hereof by the Disclosure
Schedule attached hereto as Exhibit C, is true and correct in all material
respects on the effective date of this Amendment (except for representations and
warranties limited as to time or with respect to a specific event, which
representations and warranties shall continue to be limited to such time or
event); and (c) this Amendment and the Loan Agreement (as amended by this
Amendment) are legal, valid and binding agreements of the Borrower and the
Guarantors and are enforceable against them in accordance with their terms.

Section 11. Ratification. Except as hereby amended or waived, the Loan
Agreement, all other Credit Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and this Amendment shall not be, and shall not be deemed to be, a waiver
of any Default or Event of Default or of any covenant, term or provision of the
Loan Agreement or the other Credit Documents. In furtherance of the foregoing
ratification, by executing this Amendment in the spaces provided below, each of
the Guarantors, on a joint and several basis, hereby absolutely and
unconditionally (a) reaffirms its obligations under the Guaranty or the MuniMae
Guaranty, as applicable, and (b) absolutely and unconditionally consents to
(i) the execution and delivery by the Borrower of this Amendment, (ii) the
continued implementation and consummation of arrangements and transactions
contemplated by the Loan Agreement (including, without limitation, as amended or
waived hereby) and the other Credit Documents, and (iii) the performance and
observance by the Borrower and each Guarantor of all of its respective
agreements, covenants, duties and obligations under the Loan Agreement
(including, without limitation, as amended or waived hereby) and the other
Credit Documents.

Section 12. Waiver and Release

(a) The Borrower and the Guarantors acknowledge and agree that, as of the date
hereof: (i) none of the Borrower or the Guarantors has any claim or cause of
action against any of the members of the Agent and the Banks, jointly or
severally, or any of their respective affiliates (or any of their directors,
officers, employees, attorneys or agents) arising out of, under or in any way
relating to the Credit Documents, any documents, instruments, agreements
(including this letter agreement), dealings or other matters connected with the
Credit Documents, the transactions contemplated by the Credit Documents or any
actions taken or not taken by the Agent and the Banks, jointly or severally, in
connection therewith; (ii) none of the Borrower or the Guarantors has any offset
rights, counterclaims or defenses of any kind against payment and performance of
the Obligations; and (iii) the Agent and the Banks, jointly and severally, have
heretofore properly performed and satisfied in a timely manner all of their
respective obligations to the Borrower and the Guarantors under the Credit
Documents.

(b) In consideration of the amendments and waivers contained in this Amendment,
the Borrower and the Guarantors, on their own behalf and on behalf of each of
their respective successors and assigns, hereby waive, release and discharge
each member of the Agent and the Banks, jointly and severally, and their
respective affiliates (and all of their directors, officers, employees,
attorneys and agents), from any and all claims, demands, actions or causes of
action on or before the date hereof and arising out of, under or in any way
relating to the Credit Documents, any documents, instruments, agreements
(including this letter agreement), dealings or other matters connected with the
Credit Documents, the transactions contemplated by the Credit Documents or any
actions taken or not taken by the Agent and the Banks, jointly or severally, in
connection therewith, including, without limitation, all known and unknown
matters, claims, transactions or things occurring on or prior to the date
hereof. The waivers, releases, and discharges in this paragraph shall be
effective regardless of any other event that may occur or not occur prior to, or
on or after the date hereof.

Section 13. Conditions Precedent. The agreements set forth in this Amendment are
conditional and this Amendment shall not be effective until the following
conditions have been fulfilled to the satisfaction of the Agent:

(a) receipt by the Agent of a fully-executed counterpart original of this
Amendment;

(b) receipt by the Agent, for the pro rata benefit of the Banks, of the Waiver
Fee;

(c) receipt by the Agent, for the pro rata benefit of the Banks, of the Cash
Collateral;

(d) receipt and approval by the Agent and the Banks of a sample of the form of
the Internal Funding Model;

(e) receipt by the Agent and the Banks of each opinion letter and other
agreements, instruments or writings, and the completion of any and actions
described on the Closing Checklist attached hereto as Exhibit D (subject to the
terms of the Post-Closing Agreement listed on Exhibit D hereto); and

(f) Full cooperation with the Agent and the Banks in any due diligence which
they may reasonably require of the Borrower or the Guarantors.

Section 14. Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.

Section 15. Amendment as Credit Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Credit Document” under and as
defined in the Loan Agreement.

SECTION 16. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).

Section 17. Successors and Assigns. This Amendment shall be binding upon each of
the Borrower, the Guarantors, the Banks, the Agent and their respective
successors and assigns, and shall inure to the benefit of each of the Borrower,
the Guarantors, the Banks and the Agent.

Section 18. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 19. Expenses. Each Borrower jointly and severally agrees to promptly
reimburse the Agent and the Banks for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.

Section 20. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

Section 21. No Course of Dealing. The Agent and the Banks have entered into this
Amendment on the express understanding with each Borrower and Guarantor that in
entering into this Amendment the Agent and the Banks are not establishing any
course of dealing with the Borrower or the Guarantors. The Agent’s and the
Banks’ rights to require strict performance with all of the terms and conditions
of the Loan Agreement and the other Credit Documents shall not in any way be
impaired by the execution of this Amendment. None of the Agent and the Banks
shall be obligated in any manner to execute any further amendments or waivers
and if such waivers or amendments are requested in the future, assuming the
terms and conditions thereof are satisfactory to them, the Agent and the Banks
may require the payment of fees in connection therewith. Each of the Borrower
and the Guarantors agrees that none of the ratifications and reaffirmations set
forth herein, nor the Agent’s nor any Bank’s solicitation of such ratifications
and reaffirmations, constitutes a course of dealing giving rise to any
obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrower or the Guarantors with respect to any subsequent
modification, consent or waiver with respect to the Loan Agreement or any other
Credit Document.

Section 22. Jury Trial Waiver. BORROWER, GUARANTORS, AGENT AND BANKS BY
ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON (WHETHER IN CONTRACT, TORT OR OTHERWISE), ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER CREDIT
DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF AGENT OR ANY BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE CREDIT DOCUMENTS, AND AGREE
THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

[Remainder of page intentionally left blank; signature pages follow]

1

IN WITNESS WHEREOF, the parties have caused this Amendment No. 14 to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.

     
BORROWER:
  BORROWER:
MMA Financial Warehousing, LLC
By: MMA Equity Corporation, its sole member
By:      /s/ Charles M. Pinckney     
  MMA Financial Bond Warehousing, LLC
By: MMA Equity Corporation, its managing member
By:      /s/ Charles M. Pinckney     
 
   
(Signature)
     Charles M. Pinckney COO     
  (Signature)
     Charles M. Pinckney COO     
 
   
(Printed Name and Title)
  (Printed Name and Title)
GUARANTOR:
  GUARANTOR:
Municipal Mortgage & Equity, LLC
By:      /s/ Charles M. Pinckney     
  MMA Financial Holdings, Inc.
By:      /s/ Charles M. Pinckney     
 
   
(Signature)
     Charles M. Pinckney COO     
  (Signature)
     Charles M. Pinckney COO     
 
   
(Printed Name and Title)
  (Printed Name and Title)
GUARANTOR:
  GUARANTOR:
MMA Equity Corporation
By:      /s/ Charles M. Pinckney     
  MMA Financial TC Corp.
By:      /s/ Charles M. Pinckney     
 
   
(Signature)
     Charles M. Pinckney COO     
  (Signature)
     Charles M. Pinckney COO     
 
   
(Printed Name and Title)
  (Printed Name and Title)

[Remainder of page intentionally left blank; Additional Guarantor signature page
follows]

     
GUARANTOR: GUARANT
  OR:
MMA Financial BFGLP, LLC
By: MMA Financial TC Corp., its sole member
By:      /s/ Charles M. Pinckney     
  MMA Financial BFG Investments, LLC
By: MMA Financial TC Corp., its managing member
By:      /s/ Charles M. Pinckney     
 
   
(Signature)
     Charles M. Pinckney COO     
  (Signature)
     Charles M. Pinckney COO     
 
   
(Printed Name and Title)
  (Printed Name and Title)
GUARANTOR:
  GUARANTOR:
MMA Financial BFRP, INC.
By:      /s/ Charles M. Pinckney     
  MMA Special Limited Partner, Inc.
By:      /s/ Charles M. Pinckney     
 
   
(Signature)
     Charles M. Pinckney COO     
  (Signature)
     Charles M. Pinckney COO     
 
   
(Printed Name and Title)
  (Printed Name and Title)

2

AGENT:

      BANK OF AMERICA, N.A.

By:
       /s/ James J. Magaldi      
 
   
 
  James J. Magaldi, Senior Vice President

      THE BANKS:           CITICORP USA, INC.           By: __/s/ M.
McKeon_______________ BANK OF AMERICA, N.A.     (Signature) By: _____/s/ James
J. Magaldi ________ James J. __ M. McKeon Vice President ____ Magaldi, Senior
Vice President           (Printed Name and Title) MERRILL LYNCH COMMUNITY
DEVELOPMENT COMPANY, L.L.C. COMERICA BANK By: /s/ Michael A. Solomon, EVP    
By: ___/s/ Lisa M. Kotula __________     (Signature) (Signature) /s/ Michael A.
Solomon, EVP     __ Lisa M. Kotula Vice President _ (Printed Name and Title)
(Printed Name and Title) SOVEREIGN BANK By: __/s/ John P. Bowen VP________
(Signature) ___ John P. Bowen Vice President     (Printed Name and Title)

EXHIBIT A

I. Borrower:

MMA Financial Warehousing, LLC, a Maryland limited liability company (“SPE I”),

MMA Financial Bond Warehousing, LLC, a Maryland limited liability company (“SPE
II”), and

(SPE I and SPE II are individually, and collectively, jointly and severally
referred to as the “Borrower”).

II. Guarantors:

Municipal Mortgage & Equity, LLC, a Delaware limited liability company
(“MuniMae”),

MMA Financial Holdings Inc., a Florida corporation (“MFH”),

MMA Equity Corporation, a Florida corporation (“MEC”),

MMA Financial TC Corp., a Delaware corporation (“TC Corp.”),

MMA Financial BFGLP, LLC, a Maryland limited liability Company (“BFGLP”),

MMA Financial BFRP Inc., a Delaware corporation (“BFRP”),

MMA Financial BFG Investments LLC, a Delaware limited liability company (“BFG
Investments”), and

MMA Special Limited Partner, Inc., a Florida corporation (“MSLP”).

(MuniMae, MFH, MEC, TC Corp., BFGLP, BFRP, BFG Investments, and MSLP are each
referred to as a “Guarantor” and are collectively, jointly and severally
referred to as the “Guarantors”).

III. Banks:

Bank of America, N.A.
Citicorp USA, Inc.
Comerica Bank
Merrill Lynch Community Development Company, L.L.C.
Sovereign Bank



3